Citation Nr: 0937886	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a dental 
condition.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran was provided a travel Board hearing in September 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.

The issue of entitlement to service connection for a dental 
condition is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
dental condition on the basis that there was no evidence that 
the Veteran had suffered dental trauma in service, and that 
his current dental condition was the result of a congenital 
or developmental defect.  The appellant did not appeal that 
decision and it is final.

2.  Evidence received since the December 2003 rating decision 
is new and material for the claim of service connection for a 
dental disorder, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 2003 rating decision denying 
entitlement to service connection for a dental condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).


2.  New and material evidence has been received since the 
December 2003 rating decision and the claim of entitlement to 
service connection for a dental condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen the claim, considering 
the favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Veteran's claim of entitlement to service connection for 
a dental condition was denied in a December 2003 rating 
decision on the basis that there was no evidence that the 
Veteran had suffered dental trauma in service, and that his 
current dental condition was the result of a congenital or 
developmental defect.  The Veteran did not appeal this rating 
decision and it became final at the end of the appellate 
period.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Since the December 2003 rating decision, VA has received new 
and material evidence in the form of the Veteran's testimony 
before the undersigned that he suffered dental trauma in 
service when he was accidentally struck in the mouth with the 
butt of a rifle.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

In the absence of the Veteran's service dental treatment 
records, which have apparently been lost by the government, 
the Veteran's credible statements attesting to an event 
during service are new in that they have not been previously 
received and material in that they relate to an unestablished 
fact necessary to substantiate the underlying claim for 
service connection; that is, that the Veteran sustained 
dental trauma in service.  They thus raise a reasonable 
possibility of substantiating the claim, and the claim is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a dental condition is reopened; the 
appeal is granted to this extent only.


REMAND

The Veteran's complete service treatment records, including 
his dental records, are not of record, and extensive attempts 
by the RO to locate them have been unsuccessful.  His service 
separation examination dated in January 1969 is of record.  

The Board has accepted as credible the Veteran's testimony 
that he was accidentally hit in the mouth with a rifle butt 
during basic training in 1967.  He also testified that he 
subsequently had two infected teeth removed and some of his 
jawbone was filed away in order for a plate to be fit.  He 
contends that he currently has dental pathology as a result 
of deterioration of the bone caused by the inservice 
procedures.

The Veteran has not been provided with a VA examination, and 
it is unclear just what current dental condition(s)/pathology 
the Veteran currently has, and whether any such condition is 
related to his period of service, including the dental trauma 
he reports that he suffered therein.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental 
examination to determine whether he has a 
dental disorder that is related to 
trauma/surgery performed in service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder should be made available to 
the examiner for review of the case.

Upon examination and review of the entire 
claims folder, including the service 
separation examination, the examiner 
should identify all currently present 
dental disorders.  With respect to each 
currently present dental disorder, the 
examiner should provide an opinion 
regarding whether it is at least as likely 
as not (i.e., probability of 50 percent) 
that any such disorder is related to 
service, to include any trauma/dental 
surgery conducted therein.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Thereafter, readjudicate the Veteran's 
claim of entitlement to service connection 
for a dental condition.  If the decision 
remains adverse to the Veteran, he should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


